department of the treasury internal_revenue_service washington d c may tax_exempt_and_government_entities_division uniform issue list and tiley rat legend taxpayer a plan b company c financial_institution d ira e financial_institution f irag financial_institution h amount amount amount amount amount amount amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 and sec_408 of the internal_revenue_code code regarding the distribution of amount from plan b and amount from ira e respectively the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he took distributions of amount from pian b and percent amount from ira e the distribution of amount was subject_to_withholding for federal_income_tax amount under sec_3405 of the code coinciding with the distribution of amount from ira e amount was remitted to the internal_revenue_service service to cover the withholding_tax and penalties - owed on amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 and sec_408 of the code with respect to amount sec_2 and that were withheld on distributions from plan b and ira e respectively was the result of taxpayer a not knowing how the income_tax_withholding rules could affect the amount of the plan b or ira e distributions that could be rolled over in july of taxpayer a participated in plan b a cash_or_deferred_arrangement under sec_401 of the code sponsored by his employer company c funds in plan b _ taxpayer a was terminated were held by financial_institution d from his position with company c taxpayer a took a distribution of monthly alimony obligation on august amount from plan b from this distribution amount represents mandatory percent of the distribution which was paid to the service withholding of amount was used to pay off a loan owed to plan b amount was paid to taxpayer a and on september was deposited by taxpayer a into ira g with financial_institution h in order to cover his living_expenses and a portion of amount ie amount in addition to participating in plan b taxpayer a maintained ira e with financial_institution f also for purposes of financial planning on july taxpayer a withdrew amount from ira e from this distribution amount represents percent withholding for federal_income_tax as elected by taxpayer a amount was paid to taxpayer a and on july a portion of amount ie amount was deposited by taxpayer a into ira g with financial_institution h the total amount from the distributions of amount sec_1 and deposited into ira g was amount amount plus amount taxpayer a was eventually able to find new employment at the time he took the distributions from plan b and ira e taxpayer a was not fully aware of the tax percent of amount for consequences which included a penalty equal to premature distributions from an ira under sec_72 of the code the distribution of amount from plan b however was not subject_to the percent penalty because it satisfied an exception to the application of code sec_72 when taxpayer a filed his form_1040 tax_return for it was anticipated he would receive a refund of a significant percentage of the taxes withheld from both the distribution of amount from plan b pursuant to sec_3405 of the code and the distribution of amount from ira e pursuant to sec_3405 of the code _ based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in sec_402 and sec_408 of the code with respect to the full amount of the refund of income taxes withheld on both the distribution from plan b and the distribution from ira e that taxpayer a anticipated receiving when he filed his tax_return for sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 a of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_1_402_c_-2 q a-11 of the income_tax regulations regulations allows an employee to roll over an amount equal to the percent withholding of federal income taxes within the 60-day period if the employee has other funds to do the rollover specifically the regulation provides that if an eligible_rollover_distribution is paid to an employee and the employee contributes all or part of the eligible_rollover_distribution to an eligible retirement plan within days the amount contributed is not currently includible in gross_income provided that it is contributed to the eligible_retirement_plan no later than the 60th day following the day on which the employee received the distribution if more than one distribution is received by an employee from a qualified_plan during a taxable_year the 60-day rule applies separately to each distribution because the amount withheld as income_tax under sec_3405 is considered an amount distributed under sec_402 an amount equal to all or any portion of the amount withheld can be contributed as a rollover to an eligible retirement pian within the 60-day period in addition to the net amount of the eligible_rollover_distribution actually received by the employee however if all or any portion of an amount equal to the amount withheld is not contributed as a rollover it is included in the employee's gross_income to the extent required under sec_402 and also may be subject_to the 10-percent additional income_tax under sec_72 sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 and sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted in this case indicates that taxpayer a withdrew amount from plan b and amount from ira e with the stated intent of covering his living and alimony expenses while he looked for new employment from the distributions of amount sec_1 and amount sec_2 and respectively were remitted to the service for income_tax_withholding purposes taxpayer a asserts that had he known how the income_tax_withholding rules can affect the amount of the plan b or ira e distributions that can be rolled over he would have chosen to withhold less so that he could have transferred a greater amount of the distributions to ira g amount equal to the amount withholdings on the plan b distribution of amount the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another qualified_plan or ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability in this instance taxpayer a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected his ability to timely roll over an twenty percent amount of the distribution of amount from plan b was subject - to mandatory income_tax_withholding sec_1_402_c_-2 q a-11 of the regulations provides that an amount equal to all or any portion of the amount withheld can be contributed as a rollover to an eligible_retirement_plan within the 60-day period in addition to the net amount of the eligible_rollover_distribution actually received by the employee while taxpayer a was permitted to use funds equal to amount from other sources for deposit into ira g during the 60-day rollover period he had no funds available from any source the information presented indicates that the failure to roll over funds equal to the amount withheld amount on the distribution of amount into another qualified_plan or ira within the 60-day rollover period was because taxpayer a had no other funds which could be used for this purpose under these circumstances the service has no authority to extend the 60-day rollover period contained in sec_1_402_c_-2 q a-11 of the regulations with respect to any refund of taxes withheld mandatorily on the distribution of amount from plan b regarding the distribution of amount from ira e a portion amount of this distribution was remitted to the service for income_tax_withholding purposes the portion remitted to the service amount equaled percent of amount should be noted that taxpayer a elected this withholding sec_3405 of the code provides that nonperiodic distributions from iras are subject_to __ percent withholding however a taxpayer may elect out of the requirement the information presented indicates that the failure to roll over funds equal to the amount remitted to the service amount for income_tax_withholding purposes amount on the distribution of amount into another qualified_plan or ira within the 60-day rollover period was at all times within the reasonable control of taxpayer a taxpayer a could have elected to roll over amount instead of having it withheld and remitted to the service by checking the do not withhold federal_income_tax from my ira distribution box provided for on the distribution form for ira e percent withholding it under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement contained in sec_402 and sec_408 of the code with respect to the amount of the taxes withheld on distributions from plan b and ira e no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at d sincerely yours callen wseins manager employee_plans technical group cc
